UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K/A Amendment No. 2 (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934.For the fiscal year ended December 31, 2008 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number 0-21513 DXP Enterprises, Inc. (Exact name of registrant as specified in its charter) Texas 76-0509661 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 7272 Pinemont, Houston, Texas 77040 (713) 996-4700 (Address of principal executive offices) Registrant’s telephone number, including area code. Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.01 Par Value NASDAQ (Title of Class) (Name of exchange on which registered) Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes [] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.(See definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer []Accelerated filer [X] Non-accelerated filer [] (Do not check if a smaller reporting company)Smaller reporting company [ ] 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [ ] No [X] Aggregate market value of the registrant's Common Stock held by non-affiliates of registrant as of June 30, 2008:$176,693,573. Number of shares of registrant's Common Stock outstanding as of March 13, 2009:12,869,304. Documents incorporated by reference: Portions of the definitive proxy statement for the annual meeting of shareholders to be held in 2009 are incorporated by reference into Part III hereof. EXPLANATORY NOTE The Company is filing this Amendment No. 2 to its Annual Report on Form 10-K for the year ended December 31, 2008, as filed with the Securities Exchange Commission on March 16, 2009.The sole purpose of this amendment is to disclose the identification of a material weakness in the Company’s general computer control environment.Management’s Report on Internal Control and Item 9A have been revised to report the Company has not maintained effective internal control over financial reporting as of December 31, 2008, based on a criteria established in the COSO Framework.The Report of Independent Registered Public Accounting Firm on Internal Controls has been revised to report the Company has not maintained effective internal control over financial reporting as of December 31, 2008.The Report of Independent Registered Public Accounting Firm on Financial Statements, with revised dating, and a currently datedConsent of Independent Registered Accounting Firm have been included with this amendment. .Additionally, in connection with the filing of this amendment and pursuant to SEC rules, the Company is including currently dated certifications.This amendment does not otherwise update any exhibits as originally filed and does not otherwise reflect events occurring after the original filing date of the Annual Report on Form 10-K for the year ended December 31, 2008. 2 TABLE OF CONTENTS DESCRIPTION Item Page PART 1 1. Business 4 1A. Risk Factors 9 1B. Unresolved Staff Comments 10 2. Properties 10 3. Legal Proceedings 11 4. Submission of Matters to a Vote of Security Holders 11 PART II 5. Market for the Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 11 6. Selected Financial Data 13 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 7A. Quantitative and Qualitative Disclosures about Market Risk 23 8. Financial Statements and Supplementary Data 24 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 54 9A. Controls and Procedures 54 9B. Other Information 55 PART III Directors, Executive Officers, and Corporate Governance 56 Executive Compensation 56 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 56 Certain Relationships and Related Transactions, and Director Independence 56 Principal Accountant Fees and Services 56 PART IV Exhibits, Financial Statement Schedules 57 Signatures 63 DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains statements that constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Such statements can be identified by the use of forward-looking terminology such as “believes”, “expects”, “may”, “estimates”, “will”, “should”, “plans” or “anticipates” or the negative thereof or other variations thereon or comparable terminology, or by discussions of strategy.Any such forward-looking statements are not guarantees of future performance and involve significant risks and uncertainties, and actual results may vary materially from those discussed in the forward-looking statements as a result of various factors.These factors include the effectiveness of management’s strategies and decisions, our ability to affect our internal growth strategy, general economic and business conditions, developments in technology, our ability to effectively integrate businesses we may acquire, new or modified statutory or regulatory requirements and changing prices and market conditions.This report identifies other factors that could cause such differences.We cannot assure you that these are all of the factors that could cause actual results to vary materially from the forward-looking statements.We assume no obligation and do not intend to update these forward-looking statements. 3 PART I This Annual Report on Form 10-K contains, in addition to historical information, “forward-looking statements” that involve risks and uncertainties. DXP Enterprises, Inc.'s actual results could differ materially from those discussed in the forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed in "Risk Factors", and elsewhere in this Annual Report on Form 10-K. Unless the context otherwise requires, references in this Annual Report on Form 10-K to the "Company" or "DXP" shall mean DXP Enterprises, Inc., a Texas corporation, together with its subsidiaries. ITEM 1.Business DXP was incorporated in Texas in 1996 to be the successor to a company founded in 1908.Since our predecessor company was founded, we have primarily been engaged in the business of distributing maintenance, repair and operating (“MRO”) products, equipment and service to industrial customers.We are organized into two segments: MRO and Electrical Contractor.Sales and operating income for 2006, 2007 and 2008, and identifiable assets at the close of such years for our business segments are presented in Note 15 of the Notes to the Consolidated Financial Statements. The industrial distribution market is highly fragmented. Based on 2007 sales as reported by industry sources, we were the 22nd largest distributor of MRO products in the United States. Most industrial customers currently purchase their industrial supplies through numerous local distribution and supply companies. These distributors generally provide the customer with repair and maintenance services, technical support and application expertise with respect to one product category. Products typically are purchased by the distributor for resale directly from the manufacturer and warehoused at distribution facilities of the distributor until sold to the customer. The customer also typically will purchase an amount of product inventory for its near term anticipated needs and store those products at its industrial site until the products are used. We believe that the distribution system for industrial products in the United States, described in the preceding paragraph, creates inefficiencies at both the customer and the distributor levels through excess inventory requirements and duplicative cost structures. To compete more effectively, our customers and other users of MRO products are seeking ways to enhance efficiencies and lower MRO product and procurement costs. In response to this customer desire, three primary trends have emerged in the industrial supply industry: · Industry Consolidation.Industrial customers have reduced the number of supplier relationships they maintain to lower total purchasing costs, improve inventory management, assure consistently high levels of customer service and enhance purchasing power. This focus on fewer suppliers has led to consolidation within the fragmented industrial distribution industry. · Customized Integrated Service. As industrial customers focus on their core manufacturing or other production competencies, they increasingly are demanding customized integration services, ranging from value-added traditional distribution to integrated supply and system design, fabrication, installation and repair and maintenance services. · Single Source, First-Tier Distribution. As industrial customers continue to address cost containment, there is a trend toward reducing the number of suppliers and eliminating multiple tiers of distribution. Therefore, to lower overall costs to the MRO customer, some MRO distributors are expanding their product coverage to eliminate second-tier distributors and the difficulties associated with alliances. Recent Acquisitions Our growth strategy includes effecting acquisitions of businesses with complementary or desirable product lines, locations or customers.We completed four acquisitions in 2006, three acquisitions in 2007 and three acquisitions in 2008. On August 20, 2005, we paid approximately $2.4 million to purchase the assets of a pump remanufacturer.We made this acquisition to enhance our ability to meet customer needs for shorter lead times on selected pumps.We assumed $1.0 million of liabilities and gave a $0.5 million credit to the seller to use to purchase maintenance, repair and operating supplies from us. 4 On December 1, 2005, we purchased 100% of R. A. Mueller, Inc. to expand geographically into Ohio, Indiana, Kentucky and West Virginia.DXP paid $7.3 million ($3.65 million cash and $3.65 million in promissory notes payable to the former owners) and assumed approximately $1.6 million of debt and $1.9 million of accounts payable and other liabilities. On May 31, 2006, DXP purchased the businesses of Production Pump and Machine Tech.DXP acquired these businesses to strengthen DXP’s position with upstream oil and gas and pipeline customers.DXP paid approximately $8.9 million for the acquired businesses and assumed approximately $1.2 million worth of liabilities.The purchase price consisted of approximately $5.4 million paid in cash and $3.5 million in the form of promissory notes payable to the former owners of the acquired businesses.In addition, DXP may pay up to an additional $1.2 million contingent upon future earnings. On October 11, 2006, we completed the acquisition of the business of Safety International.DXP acquired this business to strengthen DXP’s expertise in safety products and services.DXP paid $2.2 million in cash for the business of Safety International. On October 19, 2006, DXP completed the acquisition of the business of Gulf Coast Torch & Regulator.DXP acquired this business to strengthen DXP’s expertise in the distribution of welding supplies.DXP paid approximately $5.5 million, net of $0.5 million of acquired cash, for the business of Gulf Coast Torch & Regulator, and assumed approximately $0.2 million worth of debt. Approximately $2.0 million of the purchase price was paid by issuing promissory notes payable to the former owners of Gulf Coast Torch & Regulator. On November 1, 2006, DXP completed the acquisition of the business of Safety Alliance. DXP acquired this business to strengthen DXP’s expertise in safety products.DXP paid $2.3 million in cash for the business of Safety Alliance. On May 4, 2007, DXP completed the acquisition of the business of Delta Process Equipment. DXP paid $10 million in cash for this business. On September 10, 2007, DXP completed the acquisition of Precision Industries, Inc. DXP acquired this business to expand DXP’s geographic presence and strengthen DXP’s integrated supply offering.The Company paid $106 million in cash for Precision Industries, Inc.The purchase price was funded using approximately $24 million of cash on hand and approximately $82 million borrowed from a new credit facility. In addition, DXP may pay additional purchase price contingent upon 2009 and 2010 earnings and product savings. On October 19, 2007, DXP completed the acquisition of the business of Indian Fire & Safety.DXP acquired this business to strengthen DXP’s expertise in safety products and services in New Mexico and Texas. DXP paid $6.0 million in cash, $3.0 million in the form of a promissory note and $3.0 million in future payments contingent upon future earnings. On January 31, 2008, DXP completed the acquisition of the business of Rocky Mtn Supply.DXP acquired this business to expand DXP’s presence in the Colorado area.DXP paid $3.9 million in cash and $0.7 million in seller notes. On August 28, 2008, DXP completed the acquisition of PFI, LLC.DXP acquired this business to strengthen DXP’s expertise in the distribution of fasteners.DXP paid $66.4 million in cash for this business. On December 1, 2008, DXP completed the acquisition of the business of Falcon Pump.DXP acquired this business to strengthen DXP’s pump offering in the Rocky Mountain area.DXP paid $3.1 million in cash, $0.8 million in seller notes and up to $1.0 million in future payments contingent upon future earnings of the acquired business. 5 MRO Segment The MRO segment provides MRO products, equipment and integrated services, including technical design expertise and logistics capabilities, to industrial customers. We provide a wide range of MRO products in the fluid handling equipment, bearing, power transmission equipment, general mill, safety supply and electrical products categories.
